Title: James Madison to Frank Carr, December 1830
From: Madison, James
To: Carr, Frank


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                [1831]
                            
                        
                        Your draft of the Rept. of the Visitors for the Genl. Assembly, was duly recd. & I thank you for it.
                        You will see by the return of it, that I made a few alterations, perhaps not all of them for the better. I
                            was afraid that the draft, expressed too strongly the certainty that Mr. Lomax would be continued on the Bench, under the
                            New Constn. That he will be there can be little doubt; but the round assumption of it, might not be relished by those on
                            whose authority it depended
                        
                            
                                
                            
                        
                    